Exhibit 10.6
(OLSWANG LOGO) [l39549l3954902.gif]
AGREEMENT FOR LEASE
RELATING TO FLOORS 5 AND 6, VANTAGE WEST,
GREAT WEST ROAD, LONDON

(1)   UBS GLOBAL ASSET MANAGEMENT (UK) LTD   (2)   HARRIS INTERACTIVE UK LTD AND
HARRIS INTERACTIVE INC

         
Olswang LLP
  T +44 (0) 20 7067 3000    
90 High Holborn
  F +44 (0) 20 7067 3999   Olswang LLP is regulated by the Solicitors
Regulation Authority
London WC1V 6XX
  DX 37972 Kingsway   www.olswang.com

 



--------------------------------------------------------------------------------



 



Contents

              Clause       Page    
 
        1.  
DEFINITIONS AND INTERPRETATION
    1      
 
        2.  
GENERAL CONDITION PROVISIONS
    4      
 
        3.  
LANDLORD’S WORKS
    4      
 
        4.  
LANDLORD’S CONTRIBUTIONS
    6      
 
        5.  
MODIFICATIONS
    6      
 
        6.  
LEASE AND TITLE
    7      
 
        7.  
TENANT’S WORKS
    7      
 
        8.  
ACCESS PENDING GRANT OF LEASES
    8      
 
        9.  
ALIENATION AND NON-MERGER
    8      
 
        10.  
TERMINATION
    9      
 
        11.  
NOTICES
    9      
 
        12.  
DISPUTES AND CERTIFICATES
    9      
 
        13.  
ACKNOWLEDGEMENT
    10      
 
        14.  
VAT
    10      
 
        15.  
INDEMNITY
    10      
 
        16.  
CONTINUATION OF THIS AGREEMENT AFTER GRANT OF THE LEASES
    10      
 
        17.  
LAND REGISTRY
    10      
 
        18.  
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
    11      
 
        19.  
OPINION LETTER
    11      
 
        20.  
CAFÉ
    11      
 
        21.  
RENT DEPOSIT
    11      
 
        SCHEDULE 1     12      
Specification setting out Landlord’s Works and Tenant’s Works
           
 
        SCHEDULE 2     13      
Form of Lease
           
 
        SCHEDULE 3     14      
Form of Licence to Alter
       

 



--------------------------------------------------------------------------------



 



DATED: March 15, 2010
PARTIES:

(1)   UBS GLOBAL ASSET MANAGEMENT (UK) LTD (Company Registration No 1546400)
whose registered office is at 21 Lombard Street, London EC3V 9AH acting in the
capacity of General Partner of UBS TRITON PROPERTY FUND (a limited partnership
registered under the Limited Partnership Act 1907 of the same address)
(“Landlord” which expression save as provided in this Agreement includes its
successors in title and assigns); and   (2)   HARRIS INTERACTIVE UK LTD (company
number 2802862) whose registered office is at Watermans Park, 40-52 High Street,
Brentford, Middlesex TW8 0BB and HARRIS INTERACTIVE INC (incorporated in the
state of Delaware) whose registered office is at 1209 Orange Street, Wilmington,
County of New Castle, Delaware 19801 (“Tenant”)

OPERATIVE PROVISIONS:

1.   DEFINITIONS AND INTERPRETATION   1.1   In this Agreement, the following
words and expressions shall have the following meanings unless the context
requires otherwise:       “Access Date” the date of this Agreement;      
“Building Contract” means a building contract in respect of the Landlord’s Works
and the Tenant’s Works in the form of the JCT Design and Build Contract Revision
2 2009;       “Building Contractor” Asset Interiors LLP of the Workplace,
Oakington Road, Girton, Cambridge, CB3 0QH or such other competent contractor as
the Tenant shall appoint with the approval of the Landlord (acting reasonably) ;
      “Certificate of Practical Completion” the certificate of practical
completion of the Landlord’s Works and the Tenant’s Works pursuant to the
Building Contract;       “Competent Authority” any local authority or any other
body exercising powers under statute or by Royal Charter or any utility service
or supply company;       “Consequences of Termination”

  (i)   the Tenant’s interest in and its rights in relation to the Premises will
terminate and all fixtures in them may be retained by the Landlord without
conferring any right on the Tenant to compensation or allowance;     (ii)   the
Tenant shall immediately quit the Premises if in occupation and if the Tenant
has carried out any Tenant’s Works, the Landlord may require the Tenant
immediately to reinstate the Premises to the Landlord’s satisfaction which the
Tenant shall do, or the Landlord may carry out such reinstatement itself and
charge the cost of so doing to

1



--------------------------------------------------------------------------------



 



      the Tenant, which cost the Tenant will pay within 7 days after written
demand by the Landlord for it;

  (iii)   the Tenant shall return any document it received from the Landlord and
remove at its own expense any notice or land charge entry made against the
Premises in respect of this Agreement and if the Tenant does not remove the
entry within 1 month after the date of termination the Landlord is authorised to
remove the entry and the Tenant shall provide all necessary assistance and pay
the Landlord’s costs within 7 days after written demand by the Landlord for
them;     (iv)   the Landlord will retain all rights and remedies against the
Tenant for breach of obligations under this Agreement before the termination;  
  (v)   any monies held by the Tenant’s solicitor under clause 4.2 shall be
released back to the Landlord; and     (vi)   any monies paid to the Tenant by
the Landlord under this Agreement, or otherwise, shall be returned to the
Landlord

    “Date of Practical Completion” the date upon which the Landlord’s Works and
Tenant’s Works are practically completed as certified in writing by the Project
Manager by the issue of the Certificate of Practical Completion;      
“Documents” the schedule of Landlord’s Works referred to in the specification
attached at Schedule 1, including any variations made from time to time in
accordance with this Agreement;       “Landlord’s Monitor” Trevor Dowd of
Trident Building Consultancy Limited of 10 King William Street London EC4N 7TW;
      “Landlord’s Works” the works in relation to the Premises described in the
Documents;       “Leases” the two leases of the Premises to be granted by the
Landlord to the Tenant as provided in this Agreement, which shall:

  (i)   grant a term of 10 years from the Leases Completion Date;     (ii)  
reserve in each lease initial annual rent first reserved of ONE HUNDRED AND
THIRTY SIX THOUSAND SEVEN HUNDRED AND EIGHTY FOUR POUNDS (£136,784) such rent to
commence and be payable from the Rent Commencement Date with a rent review date
on the date which is the fifth anniversary of the term commencement date.    
(iii)   reserve the further or additional rents as provided in the Lease, which
shall be payable from the Rent Commencement Date;

2



--------------------------------------------------------------------------------



 



  (iv)   each be in the form of the draft lease annexed to this Agreement at
Schedule 2,including without limitation the provisions as to rent reserved
(clause 2.3), sum payable on termination by the Tenant (clause 12.2), Initial
Service Charge Cap (paragraph 2.5 of Part 1 of Schedule 3) and the cap on the
Reviewed rent (paragraph 1.3 of schedule 5) subject to such amendments as are
provided for in this Agreement; and     (v)   be engrossed (original and
counterpart) by the Landlord’s solicitors;

    “Leases Completion Date” 16 June 2010;       “Necessary Consents” all
necessary permissions, licences and approvals under planning legislation, the
Building and Fire Regulations and under any other legislation, bye-law or
regulation of any Competent Authority;       “Premises” the premises known as
Floors 5 and 6, Vantage West, Great West Road, London as the same are more
particularly described in the Leases;       “Prohibited Materials” all
materials, which at the time of specification, are generally accepted as being
deleterious, including all materials not in accordance with statutory
requirements, British Standards, Codes of Practice and good building practice,
at the time of specification;       “Project Manager” Peers Property Consultancy
of 117, Waterloo road, London SE1 8UL ;       “Rent Commencement Date” 1
July 2010;       “Tenant’s Solicitor” Macfarlanes LLP of 20 Cursitor Street,
London EC4A 1LT (Ref: CL/RZA/615507) or such other solicitor as the Tenant may
appoint;       “Tenant’s Works” the works to be carried out by the Tenant in
accordance with this Agreement details of which are in the specification
attached at Schedule 1 of this Agreement which works shall on completion become
part of the Premises demised by the Leases; and       “VAT” value added tax and
any tax or duty of a similar nature substituted for or in addition to it.

1.2   Where a party is placed under a restriction in this Agreement, the
restriction is to be deemed to include the obligation on that party not to
permit or allow the infringement of the restriction by any person.   1.3   The
clause and paragraph headings in this Agreement are for ease of reference only
and are not to be taken into account in the construction or interpretation of
any provision to which they refer.   1.4   Unless the context otherwise
requires, references to numbered clauses are references to the relevant clause
in this Agreement.

3



--------------------------------------------------------------------------------



 



1.5   Words in this Agreement denoting the singular include the plural meaning
and vice versa.   1.6   References to this Agreement to any statutes or
statutory instruments include any statute or statutory instrument amending,
consolidating or replacing them respectively from time to time and for the time
being in force, and references to a statute include statutory instruments and
regulations made pursuant to it.   1.7   Words in this Agreement importing any
one gender include both other genders and may be used interchangeably, and words
denoting natural persons, where the context allows, include corporations and
vice versa.   1.8   When the parties of the second part to this Agreement are
two or more persons, obligations in this Agreement expressed or implied to be
made with or by that party are to be treated as made with or by such individuals
jointly and severally.   1.9   In this Agreement, the words “include” and
“including” are deemed to be followed by the words “without limitation”.   1.10
  Unless the context otherwise requires, references in this Agreement to the
Premises include any part of the Premises.   2.   GENERAL CONDITION PROVISIONS  
    All provisions of this Agreement are operative commencing on the date of
this Agreement.   3.   LANDLORD’S WORKS   3.1   The Tenant shall by the Building
Contractor carry out and complete the Landlord’s Works:

  3.1.1   in a good and workmanlike manner and with good and suitable materials;
    3.1.2   in accordance with the Documents but with such variations as may be
agreed in writing between the Landlord and the Tenant or as may in the opinion
of the Project Manager and the Landlord’s Monitor be either immaterial or
necessary to obtain or comply with any of the Necessary Consents PROVIDED THAT
if any of the materials specified in the Documents shall not be procurable
within a reasonable time or at a reasonable cost the Landlord shall be entitled
to substitute such other materials of comparable quality as the Project Manager
shall specify; and     3.1.3   in accordance with all applicable Necessary
Consents.     3.1.4   Procuring that none of the Prohibited Materials are
specified for use in or in connection with the Landlord’s Works.

3.2   Until the Date of Practical Completion, the Tenant shall procure that the
Landlord’s Works are insured in accordance with the requirements of the Building
Contract.

4



--------------------------------------------------------------------------------



 



3.3   By prior arrangement with the Tenant, the Landlord’s Monitor and its
professional advisers may enter the Premises, at their own risk, in order to
inspect and view the state and progress of the Landlord’s Works, but in so
doing, they shall comply with all relevant safety, security and insurance
requirements and shall not impede or obstruct the progress of the Landlord’s
Works   3.4   The Tenant shall provide the Landlord with a copy of the Building
Contract as soon as it is entered into, and a copy of the certificate of
practical completion or equivalent document issued pursuant to the Building
Contract in respect of the Landlord’s Works.   3.5   The Tenant shall procure
that a warranty in favour of the Landlord in a form to be agreed by the parties
acting reasonably shall be granted on or before Practical Completion of the
Landlord’s Works.   3.6    

  3.6.1   The Tenant shall procure that the Landlord is given at least 3 days
prior notice of the intended inspection of the Landlord’s Works and the Tenant’s
Works with a view to issuing the Certificate of Practical Completion to which
the Landlord’s Monitor will be invited and at which the Landlord’s Monitor may
make proper and reasonable representations in relation to the same.     3.6.2  
The Project Manager is not to be fettered from issuing the certificate of
Practical Completion at such time as he thinks fit.     3.6.3   Upon the
anticipated Date of Practical Completion, the Project Manager will either:

  3.6.3.1   issue the Certificate of Practical Completion and provide to the
Landlord as soon as possible after that date a copy of that certificate and any
snagging list and/or that statement; or     3.6.3.2   notify the Landlord of
those works which still need to be completed in order to achieve Practical
Completion ;     3.6.3.2.1   and if the Certificate of Practical Completion is
not issued on the anticipated date of Practical Completion clauses 3.6.1- 3.6.3
(inclusive) will be repeated until that certificate is issued save that the
period of notice in clause 3.6.1 will be reduced to 1 day.

3.7   As soon as practicable after the Date of Practical Completion, the Tenant
shall procure that the Landlord is supplied with a complete set of the
Documents, together with copies of all relevant maintenance and operating
manuals and test certificates and a copy of the health and safety file for the
Premises.

5



--------------------------------------------------------------------------------



 



4.   LANDLORD’S CONTRIBUTIONS   4.1   On the date of this Agreement the Landlord
shall pay to the Tenant the sum of Three Hundred and Forty One Thousand Nine
Hundred and Sixty Pounds (£341,960) excluding any VAT chargeable thereon .   4.2
  On the date of this Agreement, the Landlord will pay to the Tenant the sum of
Three Hundred and Forty One Thousand Nine Hundred and Sixty Pounds (£341,960)
excluding any VAT chargeable thereon and the Tenant shall deposit the same with
the Tenant’s Solicitor (who shall open a separate designated account), who will
be authorised to release to the Tenant sums from that account equal to the
amounts certified by the Project Manager as due under the Building Contract,
provided such sums have also been approved in writing by the Landlord’s Monitor
(acting reasonably) and any balance remaining following the issue of the
Certificate of Practical Completion shall be paid to the Tenant absolutely. Any
dispute under this subclause shall be immediately referred by either party to an
expert under clause 12.   4.3   The following provisions of this clause 4.3
shall apply in relation to the conduct of th4e designated account referred to in
clause 4.2 above :       4.3.1 The Landlord and the Tenant jointly instruct the
Tenant’s solicitor not to permit any withdrawal to be made from the account
referred to above (“the Account”) unless any such withdrawal is in accordance
with this Agreement, or as otherwise required by law;       4.3.2 the Tenant’s
solicitor shall not be deemed to be a trustee of the Account and will have no
obligations in relation to its administration otherwise than as set out in this
Agreement, or as required by law;       4.3.3 The Tenant’s solicitor is not to
be liable for any loss or damage occurring as a result of any act, mistake or
omission made by the Tenant’s solicitor, or by reason of any other matter,
except arising out of fraud or wilful default; and       4.3.4 in the event that
the Tenant’s solicitor (at the date of this Agreement being Macfarlanes LLP) is
no longer retained or instructed by the Tenant, then the Tenant’s Solicitor may
resign in which event any remaining sums shall be dealt with in accordance with
the reasonable requirements of the Landlord and the Tenant (who undertake to
provide them as soon as practicable).   4.4   The Landlord shall on the Lease
Completion Date pay to the Tenant the sum of Two Hundred and Fifty Six Thousand
Four Hundred and Seventy Pounds £256,470) excluding any VAT chargeable thereon.
  5.   MODIFICATIONS   5.1   If the Tenant shall request the Landlord to make
any modification or addition to the Documents and/or the Landlord’s Works and
such modification or addition shall be agreed to by the Landlord the amount of
any additional expenditure (including additional professional

6



--------------------------------------------------------------------------------



 



    fees) certified in writing by the Project Manager to have been incurred by
the Tenant as a result of such modification or addition shall be payable by the
Tenant.   5.2   If the Date of Practical Completion shall be delayed or deferred
due to the carrying out of any such modification or addition then the Rent
Commencement Date shall not change.   6.   LEASE AND TITLE   6.1   On the Lease
Completion Date, the Leases and Licences to Alter in the form annexed shall be
completed and the Tenant shall execute the counterparts. In the event that for
any bona fide reason the Licences for Alterations are not ready to be completed
on the Leases Completion Date the Landlord and the Tenant shall complete them as
soon as practicable thereafter.   6.2   Title having been deduced to the Tenant
prior to the date of this Agreement (as the Tenant hereby acknowledges), the
Tenant shall not raise any objection or make any enquiry or requisition in
respect of the Landlord’s title save in relation to the usual pre-completion
searches against the Landlord’s title at the Land Registry.   7.   TENANT’S
WORKS   7.1   The Landlord has consented in principle to the Tenant’s Works
which are to be carried out in accordance with the provisions of this Agreement.
  7.2   The Tenant shall — if not done prior to the date of this Agreement —
after the date of this Agreement at its own cost prepare in triplicate and
submit to the Landlord for approval drawings and a specification of the Tenant’s
Works (where consent for such works is required under Clause 3.9 of the Leases
whether or not the Leases have been granted at the date of such application) and
before undertaking any works the Tenant shall apply for and use its reasonable
endeavours to obtain any applicable Necessary Consents and provide the Landlord
with copies thereof.   7.3   From the Access Date the Tenant shall be entitled
to have access to the Premises for the purpose of carrying out the Tenant’s
Works but:

  7.3.1   the Tenant shall not in any way obstruct, interfere with or delay the
carrying out or completion of the Landlord’s Works; and     7.3.2   the Tenant
shall comply with all reasonable directions of the Landlord’s Monitor as to the
carrying out of the Tenant’s Works.

7.4   Subject as aforesaid, the Tenant shall once it has started them carry out
and complete the Tenant’s Works before the end of the Term (as defined in the
Leases) and shall notify the Landlord in writing immediately the same have been
completed.

7



--------------------------------------------------------------------------------



 



7.5   The Tenant shall carry out the Tenant’s Works in a good and workmanlike
manner in accordance with the approved drawings and specification and any
applicable Necessary Consents and to the satisfaction of the Landlord.   7.6  
In carrying out any of the Tenant’s Works prior to the Lease Completion Date the
Tenant shall perform and observe all the provisions of the Licences to Alter as
if the same were set out in full in this Agreement.   8.   ACCESS PENDING GRANT
OF LEASES   8.1   If the Tenant shall enter the Premises prior to the grant of
the Leases, the Tenant shall:

  8.1.1   occupy as a licensee only;     8.1.2   pay to the Landlord:

  8.1.2.1   from the Rent Commencement Date a licence fee at the same yearly
rate and payable at the same times and in the same manner as the initial yearly
rent to be reserved by the Leases; and     8.1.2.2   from the Rent Commencement
Date any insurance premiums, service charge and other monies in respect of the
Premises which would be payable by the Tenant if the Leases had then been
granted;

      (all such payments being treated as a discharge for the payment of any
rent, insurance premium and service charge that would otherwise have been due
under the Leases in respect of the same period); and     8.1.3   be subject to
the same exceptions, reservations, covenants and conditions and to the other
provisions contained in the Leases so far as they are not inconsistent with this
Agreement and so that the Landlord shall have and be entitled to all remedies by
distress, action or otherwise for recovering rent in arrear and for any breach
of any of the covenants or agreements on the part of the Tenant as if the Leases
had been actually granted, but nothing in this sub-clause shall vary or affect
the application of clause 8.2.

8.2   Pending completion of the Leases, this Agreement shall not be deemed to
operate as a demise of the Premises nor shall the Tenant have or be entitled to
any estate, right, title or interest in the Premises.   9.   ALIENATION AND
NON-MERGER   9.1   The Tenant shall not assign, mortgage, charge or otherwise
deal with its interest under this Agreement or any part, and shall itself take
up and complete the Leases.   9.2   Notwithstanding the grant of the Leases, all
the obligations of the parties under this Agreement shall continue in full force
and effect, except so far as they have actually been

8



--------------------------------------------------------------------------------



 



    complied with or incorporated in the Leases, until all the terms and
conditions of this Agreement have been completely fulfilled.

10.   TERMINATION   10.1   The Landlord may terminate this Agreement immediately
by giving notice to the Tenant to that effect if the Tenant shall have failed to
pay any instalment of the licence fee, insurance premium or service charge
within 21 days after it shall have become due under the provisions of this
Agreement, or if the Tenant shall have committed any material breach of its
obligations under this Agreement, or if there shall occur any of the events
described in clause 5.1.3 of the Leases.   10.2   If the Landlord terminates
this Agreement the Consequences of Termination shall apply.   11.   NOTICES  
11.1   Any notice or other document to be given or sent under this Agreement
will be in writing and will be delivered personally or sent in the post by
first-class recorded delivery or facsimile transmission to the party to be
served (at that party’s address appearing in this Agreement or such other
address or to such fax number as that party notifies in writing to the other) or
to its solicitors, and any such notice or document will be deemed to have been
served if:

  11.1.1   delivered personally, at the time of delivery;     11.1.2   posted,
at the expiration of 48 hours after the envelope containing the notice or
document is put into the post; or     11.1.3   sent by facsimile transmission,
on dispatch.

11.2   In proving such service, it will be sufficient to prove (as the case may
be) that delivery was made, or that the envelope containing such notice or
document was properly addressed and posted as a prepaid first-class recorded
delivery, or that the sender of the facsimile transmission has its copy and can
show it was duly transmitted.   12.   DISPUTES AND CERTIFICATES   12.1   Subject
to any express provisions of this Agreement to the contrary, any disputes or
differences arising as between the parties as to their respective rights, duties
or obligations or as to any other matter or thing in any way arising out of or
connected with the subject matter of this Agreement shall be referred for
determination by a single duly qualified expert to be agreed upon by the parties
in dispute or failing agreement nominated (on the application of any such party
in dispute) by the President for the time being of the Royal Institution of
Chartered Surveyors.   12.2   The expert must allow the parties opportunity
within 28 days to submit representations and cross-representations as to their
opinion, accompanied by appropriate evidence in the relevant circumstances, on
the dispute or question at issue, but he will nevertheless determine the dispute
or question in his own absolute discretion and give notice to the parties

9



--------------------------------------------------------------------------------



 



    of his determination as soon as possible and such determination will bind
the Landlord and the Tenant, except in case of manifest error.

12.3   The expert’s fees and expenses will be paid as determined by the expert,
or in the absence of such determination, by the Landlord and Tenant in equal
shares.   12.4   If the expert or any replacement dies, delays, or becomes
unwilling to act or becomes incapable of acting or fails to act with reasonable
expedition, then clauses 15.1-15.3 (inclusive) will apply to the replacement
expert and his appointment.   13.   ACKNOWLEDGEMENT   13.1   The Tenant
acknowledge and agree that it has not entered into this Agreement in reliance
upon any statement or representation made by or on behalf of the Landlord other
than those made in writing by the Landlord’s solicitors in response to the
Tenant’s solicitors’ written enquiries.   13.2   Nothing in this Agreement shall
be read or construed as excluding any liability or remedy resulting from
fraudulent misrepresentation.   13.3   This Agreement contains the entire
agreement between the parties and incorporates all the terms agreed between them
for the purposes of Section 2 of the Law of Property (Miscellaneous Provisions)
Act 1989 and there are no other terms or provisions agreed prior to the date of
this Agreement which have not been incorporated into this Agreement.   14.   VAT
      All sums payable under the terms of this Agreement will be exclusive of
any VAT in respect of those sums however they arise and each party shall pay to
the other all VAT for which that party is liable to account to Her Majesty’s
Revenue and Customs in relation to any supply made or deemed to be made by that
party to the other for VAT purposes pursuant to this Agreement.   15.  
INDEMNITY       The Tenant shall indemnify the Landlord against all actions,
proceedings, claims, demands, losses, costs, expenses, damages and liability
arising directly or indirectly as a result of any failure by the Tenant to
observe and perform its obligations under this Agreement.   16.   CONTINUATION
OF THIS AGREEMENT AFTER GRANT OF THE LEASES       Completion of the grant of the
Leases does not discharge liability to perform any outstanding obligation under
this Agreement.   17.   LAND REGISTRY       The Tenant shall not be entitled to
note this Agreement or the Leases or any rights granted in the Leases against
the Landlord’s title other than by virtue of a unilateral notice and shall not

10



--------------------------------------------------------------------------------



 



    without the consent of the Landlord (which may be withheld in the Landlord’s
absolute discretion) send this Agreement or the Leases or a copy to Land
Registry Provided Always that this clause shall not prevent the Tenant making an
application for registration of the Leases nor an application to register the
easements granted by the Leases after completion.

18.   CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999       Unless otherwise
expressly stated, nothing in this Agreement shall create or confer any rights or
other benefits pursuant to the Contracts (Rights of Third Parties) Act 1999 in
favour of any person other than the parties to this Agreement.   19.   OPINION
LETTER       On or before the Leases Completion Date the Tenant will provide an
opinion letter in connection with Harris Interactive Inc a form which is usual
and customary in US practice as to the due incorporation, good standing and
enforceability of obligations assumed by that company.   20.   CAFÉ       The
Landlord (here meaning UBS Global Asset Management (UK) Ltd only) covenants that
it will, during the first five years of the Term of the Leases maintain a
suitable café/restaurant in the Building in a similar format to that existing
and operating on the date of this Agreement, subject only to temporary closures
for refurbishment etc.   21.   RENT DEPOSIT       On or before the Leases
Completion Date, the Tenant will provide to the Landlord a letter of credit in
the form previously agreed between the parties from J P Morgan Chase Bank, N.A.
In the event that J P Morgan Chase, N.A. inform the Landlord that the letter of
credit is not being extended or if the Tenant elects to withdraw the letter of
credit, then the Tenant shall immediately deposit a sum equal to £145,000 into a
rent deposit account with the Landlord’s solicitors, on the terms of a rent
deposit deed to be agreed between the parties acting reasonably. The rent
deposit monies will be released back to the Tenant when the pre-tax audited
accounts for Harris Interactive UK Limited are three times the rent for three
consecutive accounting years.

SIGNED by or on behalf of the parties on the date of this Agreement.

11



--------------------------------------------------------------------------------



 



SCHEDULE 1
Specification setting out Landlord’s Works and Tenant’s Works

12



--------------------------------------------------------------------------------



 



SCHEDULE 2
Form of Lease

13



--------------------------------------------------------------------------------



 



SCHEDULE 3
Form of Licence to Alter

14



--------------------------------------------------------------------------------



 



     
SIGNED by /s/ illegible
  )
 
  )
for and on behalf of
  )
UBS GLOBAL ASSET MANAGEMENT (UK)
  )
LTD
  )
 
   
SIGNED by /s/ Alex Mark Blayney
  )
 
  )
for and on behalf of
  )
HARRIS INTERACTIVE UK LTD
  )
 
   
SIGNED by /s/ Eric W. Narowski
  )
 
  )
for and on behalf of
  )
HARRIS INTERACTIVE INC
  )

15